Citation Nr: 0003031	
Decision Date: 02/07/00    Archive Date: 02/10/00

DOCKET NO.  99-00 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated as 30 percent disabling.


ATTORNEY FOR THE BOARD

William L. Pine, Counsel



REMAND

The appellant had active service from January 1968 to April 
1980, with prior active service.

The appellant asserts that his PTSD has become more severe 
since it was last assigned a disability rating.  The 
assertion is sufficient to well ground a claim for an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  VA has a duty to assist the claimant to develop 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991).

Although "where an increase in the disability rating is at 
issue, the present level of the disability is the primary 
concern.  . . .  [T]he regulations do not give past medical 
reports precedence over current findings," Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), "[i]t is . . . essential 
. . . in the evaluation of disability that each disability be 
viewed in relation to its history."  38 C.F.R. § 4.1 (1999).

The appellant reported in his substantive appeal that he has 
seen Dr. W.S. since October 1992.  Although the doctor 
provided a statement, his actual clinical records were not 
requested or obtained.  The RO should ask the veteran to 
provide a release for the actual clinical and treatment 
records from Dr. W.S.  

Likewise, the appellant informed the August 1998 VA examiner 
of psychotherapy for several years from D.S. at the Pastoral 
Center.  The RO has not requested those records.

The appellant told the June 1998 VA examiner that he had 
begun VA medical and psychotherapeutic treatment in 1998 at 
the Columbus clinic.  In his substantive appeal he identified 
the facility as the Tuskegee VA Medical Center (VAMC) at 
Columbus.  The Secretary of Veterans Affairs has constructive 
notice of such VA records in the adjudication of claims.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).  The RO has 
obtained records dated from June to December 1998.  On 
remand, it should assure that VA treatment records from 
January 1999 to the present are associated with the claims 
file.  Additionally, the August 1998 VA examination report 
appears incomplete, as it contains two copies of one page, 
and it is not clear how many other pages are missing.  The RO 
should obtain the missing page or pages.

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to provide 
signed authorizations for the release of 
information from the Pastoral Center for 
his treatment by D.S., and for his 
treatment by Dr. W.S. from 1992.  Request 
copies of treatment records and clinical 
notes, and associate any information 
obtained with the claims folder.  If any 
request for treatment records is not 
successful, notify the veteran so that he 
may obtain and present the records 
himself, in keeping with his ultimate 
responsibility to present evidence in 
support of his claim.  38 C.F.R. 
§ 3.159(c) (1999).

2.  Obtain psychiatric and 
psychotherapeutic treatment records from 
January 1999 to the present from Tuskegee 
VAMC, including from the Columbus 
Community Based Clinic.  Also obtain a 
complete copy of the August 1998 VA 
examination report.  Associate any 
information obtained with the claims 
folder.

3.  Thereafter, personnel of the 
originating agency shall readjudicate the 
appellant's claim.  If a complete grant 
of benefits does not result, provide the 
appellant an appropriate supplemental 
statement of the case and allow an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


